DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 28 July 2022 is acknowledged.  Claims 1 and 29-47 have been cancelled.  Claims 48-67 have been added.  Claims 48-67 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 56, 59, and 64, “and only one of the only two corners contacts the connecting element,” “wherein the only one of the two corners contacts the insulation layer,” and, “a gap between the second connecting element and the electronic component is less than a gap between the connecting element and the second connecting element,” respectively must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the subject matter of claims 56, 59, and 64, “and only one of the only two corners contacts the connecting element,” “wherein the only one of the two corners contacts the insulation layer,” and, “a gap between the second connecting element and the electronic component is less than a gap between the connecting element and the second connecting element,” respectively must find support in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 56-59 and 64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 56 recites the limitation, “and only one of the only two corners contacts the connecting element.”  The original disclosure fails to provide support for only one of the only two corners of the encapsulant (28) contacting the connecting element (30).  As best understood by Examiner, two corners of the encapsulant (28) contact the connecting element (30).
Claim 59 recites the limitation, “wherein the only one of the two corners contacts the insulation layer.”  The original disclosure fails to provide support for only one of the only two corners of the encapsulant (28) contacting the insulation layer (18).  As best understood by Examiner, two corners of the encapsulant (28) contact the insulation layer (18).
Claim 64 recites the limitation, “a gap between the second connecting element and the electronic component is less than a gap between the connecting element and the second connecting element.”  As best understood by Examiner, the original disclosure is silent to this claimed feature.  Examiner notes that Applicant’s drawings are not presented to scale, and it is unclear whether this feature is present therein.
Claims 57 and 58 are rejected for merely containing the flaws of the parent claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 56-59, 66, and 67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 56 recites the limitation, “and only one of the only two corners contacts the connecting element.”  It is unclear how only one of the only two corners of the encapsulant (28) contacts the connecting element (30).  As best understood by Examiner, two corners of the encapsulant (28) contact the connecting element (30).
Claim 59 recites the limitation, “wherein the only one of the two corners contacts the insulation layer.”  It is unclear how only one of the only two corners of the encapsulant (28) contacts the insulation layer (18).  As best understood by Examiner, two corners of the encapsulant (28) contact the insulation layer (18).
Claim 66 recites the limitation, “and a top end portion of the gap is closer to the substrate than the active surface of the electronic component is.”  This clause’s grammatical structure renders the claim indefinite because it is unclear as to what feature or element the active surface of the electronic component is being referenced or compared.  For purposes of applying art, the claim will be interpreted as, “and a top end portion of the gap is closer to the substrate than the active surface of the electronic component is to the substrate.”
Claims 57, 58, and 67 are rejected for merely containing the flaws of the parent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 63 and 65-67 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsukawa et al. (US Patent Application Publication 2020/0118913, hereinafter Matsukawa ‘913).
With respect to claim 63, Matsukawa ‘913 teaches (FIGs. 1 and 2A) a semiconductor package structure as claimed, comprising:
a substrate (2) having a first surface (bottom surface in FIG. 1; top surface in FIG. 2A) ([0026]);
a pad (8) disposed under the first surface (bottom surface in FIG. 1; top surface in FIG. 2A) of the substrate (2) ([0027]);
an insulation layer (10) covering the first surface (bottom surface in FIG. 1; top surface in FIG. 2A) of the substrate (2) and a portion of the pad (8) ([0031]);
an encapsulant (6b) covering the insulation layer (10), and defining a cavity having a sidewall ([0026]); and
a connecting element (5) disposed in the cavity and connected with the pad (8) ([0026]);
wherein the connecting element (5) includes a first portion (top portion in FIG. 1; bottom portion in FIG. 2A) and a second portion (bottom portion in FIG. 1; top portion in FIG. 2A), the first portion of the connecting element is within the cavity of the encapsulant (6b), and the second portion of the connecting element is defined as a second part of the connecting element protruded down beyond a level of a bottommost surface of the encapsulant, wherein in a cross-sectional view, a vertical projection of the second portion of the connecting element on the pad (8) is within the pad ([0026]).

With respect to claim 65, Matsukawa ‘913 teaches wherein in a cross-sectional view, a periphery surface of the connecting element (5) intersects with the sidewall of the cavity at an intersection point, and a vertical distance between the intersection point and a bottom surface (bottom surface in FIG. 1; top surface in FIG. 2A) of the pad (8) is less than a thickness of the insulation layer (10) ([0026]).
With respect to claim 66, Matsukawa ‘913 teaches further comprising an electronic component (4) having an active surface (top surface in FIG. 1) facing and electrically connected to the first surface (bottom surface in FIG. 1; top surface in FIG. 2A) of the substrate (2), wherein a gap is defined between a periphery surface of the connecting element (5) and the sidewall of the cavity, and a top end portion of the gap is closer to the substrate than the active surface of the electronic component is ([0026]).
With respect to claim 67, Matsukawa ‘913 teaches wherein in a cross-sectional view, a periphery surface of the connecting element (5) intersects with the sidewall of the cavity at an intersection point, and an elevation of the intersection point is between an elevation of the active surface (top surface in FIG. 1) of the electronic component (4) and an elevation of a bottom surface (bottom surface in FIG. 1; top surface in FIG. 2A) of the insulation layer (10) ([0026]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 48 and 53-62 are rejected under 35 U.S.C. 103 as being unpatentable over Matsukawa ‘913 in view of Cergel et al. (US Patent 5,446,247, hereinafter Cergel ‘247) of record.
With respect to claim 48, Matsukawa ‘913 teaches (FIGs. 1 and 2A) a semiconductor package structure substantially as claimed, comprising:
a substrate (2) having a first surface (bottom surface in FIG. 1; top surface in FIG. 2A) ([0026]);
a pad (8) disposed on the first surface (bottom surface in FIG. 1; top surface in FIG. 2A) of the substrate (2) ([0027]);
an insulation layer (10) covering the first surface (bottom surface in FIG. 1; top surface in FIG. 2A) of the substrate (2), defining a through hole exposing only a portion of a bottom surface of the pad (8) and covering a lateral surface of the pad ([0031]);
an encapsulant (6b) covering the insulation layer (10), and defining a cavity having a sidewall ([0026]); and
a connecting element (5) disposed in the cavity and in contact with the pad (8) ([0026]);
wherein an accommodating space is defined by the sidewall of the cavity of the encapsulant (6b), the exposed bottom surface of the pad (8) and an inner sidewall of the through hole, a volume capacity of the accommodating space is sum of a volume capacity of the cavity of the encapsulant and a volume capacity of the through hole of the insulation layer (10) ([0026]).
Thus, Matsukawa ‘913 is shown to teach all the features of the claim with the exception of wherein a volume of the connecting element is substantially equal to the volume capacity of the accommodating space.
However, Cergel ‘247 teaches (FIG. 3) a volume of a connecting element (302) is substantially equal to a volume capacity of its accommodating space so that said connecting element may fill a volume of a walled area (122) when compressed (col. 3, ln. 26-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a volume of the connecting element of Matsukawa ‘913 substantially equal to the volume capacity of the accommodating space as taught by Cergel ‘247 so that said connecting element may fill a volume of a walled area when compressed.
Further, the specification contains no disclosure of either the critical nature of the claimed relative volumes of the connecting element and the accommodating space or any unexpected results arising therefrom.  Where patentability is said to be based upon a particular chosen distance or upon another variable recited in the claim, Applicant must show that the chosen variable is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

With respect to claim 53, Matsukawa ‘913 teaches wherein the encapsulant (6b) has a topmost surface (top surface in FIG. 1; bottom surface in FIG. 2A) directly contacting the insulation layer (10) and a bottommost surface (bottom surface in FIG. 1; top surface in FIG. 2A) opposite to the topmost surface, the topmost surface of the encapsulant and the bottommost surface of the encapsulant are substantially parallel with the first surface (bottom surface in FIG. 1; top surface in FIG. 2A) of the substrate (2), the sidewall of the cavity extends from the topmost surface of the encapsulant to the bottommost surface of the encapsulant, wherein the entire sidewall of the cavity has a substantially consistent curvature ([0026]).
With respect to claim 54, Matsukawa ‘913 teaches wherein the encapsulant (6b) has a topmost surface (top surface in FIG. 1; bottom surface in FIG. 2A) directly contacting the insulation layer (10) and a bottommost surface (bottom surface in FIG. 1; top surface in FIG. 2A) opposite to the topmost surface, the topmost surface of the encapsulant and the bottommost surface of the encapsulant are substantially parallel with the first surface (bottom surface in FIG. 1; top surface in FIG. 2A) of the substrate (2), the sidewall of the cavity extends from the topmost surface of the encapsulant to the bottommost surface of the encapsulant, the connecting element (5) has a periphery surface extending from the insulation layer, a gap is defined between the periphery surface of the connecting element and the sidewall of the cavity, and a width of the gap is greater than zero ([0026]).
With respect to claim 55, Matsukawa ‘913 teaches wherein the width of the gap gradually increases from the topmost surface (top surface in FIG. 1; bottom surface in FIG. 2A) of the encapsulant to the bottommost surface (bottom surface in FIG. 1; top surface in FIG. 2A) of the encapsulant (6) ([0026]).
With respect to claim 56, Matsukawa ‘913 teaches wherein in a cross-sectional view, the encapsulant (6b) includes a plurality of corners, and only two corners are located at a side of the connecting element (5), and only one of the only two corners contacts the connecting element ([0026]).
With respect to claim 57, Matsukawa ‘913 teaches wherein the only two corners include a topmost corner and a bottommost corner, the topmost corner is located at a topmost surface (top surface in FIG. 1; bottom surface in FIG. 2A) of the encapsulant (6b) and contacts the connecting element (5), and the bottommost corner is located at a bottommost surface (bottom surface in FIG. 1; top surface in FIG. 2A) of the encapsulant and spaced apart from the connecting element ([0026]).
With respect to claim 58, Matsukawa ‘913 teaches wherein a portion of the connecting element (5) defined from the topmost corner of the encapsulant (6b) to a bottommost end of the connecting element has only one shape that is a portion of a substantially spherical shape ([0026]).
With respect to claim 59, Matsukawa ‘913 teaches wherein the only one of the two corners contacts the insulation layer (10) ([0026]).
With respect to claim 60, Matsukawa ‘913 teaches wherein the encapsulant (6b) includes two top corners at opposite sides of the connecting element (5), the two top corners are substantially at a same elevation and contact the connecting element and the insulation layer (10), wherein the connecting element includes a first portion (top portion in FIG. 1; bottom portion in FIG. 2A) and a second portion (bottom portion in FIG. 1; top portion in FIG. 2A), the first portion of the connecting element is within the cavity of the encapsulant, and the second portion of the connecting element is defined as a second part of the connecting element protruded down beyond a level of a bottommost surface of the encapsulant, wherein in a cross-sectional view, a vertical projection of the second portion of the connecting element is within the distance between the two top corners ([0026]).
With respect to claim 61, Matsukawa ‘913 teaches wherein the connecting element (6b) includes a first portion (top portion in FIG. 1; bottom portion in FIG. 2A) and a second portion (bottom portion in FIG. 1; top portion in FIG. 2A), the first portion of the connecting element is within the cavity of the encapsulant (6b), and the second portion of the connecting element is defined as a second part of the connecting element protruded down beyond a level of a bottommost surface of the encapsulant, wherein in a cross-sectional view, a vertical projection of the second portion of the connecting element on the pad (8) is within the pad ([0026]).
With respect to claim 62, Matsukawa ‘913 teaches wherein in a cross-sectional view, the vertical projection of the second portion (bottom portion in FIG. 1; top portion in FIG. 2A) of the connecting element (5) on the pad (8) is narrower than the pad ([0026]).

Claims 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Matsukawa ‘913 and Cergel ‘247 as applied to claim 48 above, and further in view of Hwang et al. (US Patent Application Publication 2020/0105689, hereinafter Hwang ‘689) of record.
With respect to claims 49-51, Matsukawa ‘913 and Cergel ‘247 teach the device as described in claim 48 above, with primary reference Matsukawa ‘913 teaching the additional limitation wherein the encapsulant (6b) has a topmost surface (top surface in FIG. 1; bottom surface in FIG. 2A) directly contacting the insulation layer (10) and a bottommost surface (bottom surface in FIG. 1; top surface in FIG. 2A) opposite to the topmost surface, the topmost surface of the encapsulant and the bottommost surface of the encapsulant are substantially parallel with the first surface (bottom surface in FIG. 1; top surface in FIG. 2A) of the substrate (2), the sidewall of the cavity of the encapsulant extends from the topmost surface of the encapsulant to the bottommost surface of the encapsulant ([0026]).
Thus, Matsukawa ‘913 is shown to teach all the features of the claim with the exception of wherein the encapsulant includes a plurality of first fillers adjacent to the sidewall of the cavity and a plurality of second fillers adjacent to the bottommost surface of the encapsulant, and at least some of the second fillers are truncated and exposed at the bottommost surface of the encapsulant; wherein each of the truncated second fillers has a substantially flat truncated surface, and the truncated surfaces of the truncated second fillers are substantially aligned with the bottommost surface of the encapsulant and spaced apart from the sidewall of the cavity; and wherein the truncated second fillers are not exposed at the sidewall of the cavity.
However, Hwang ‘689 teaches (FIGs. 11A and 11B) an encapsulant (320) comprising a plurality of filler particles (FP), including some intact first filler particles, adjacent to a sidewall of a cavity (TH), and some truncated, exposed second filler particles with substantially flat, coplanar surfaces adjacent to the outer surface of said encapsulant spaced apart from the sidewall of the cavity.  The cavity (TH) is formed by removing a portion of the encapsulant (320).  Subsequently, a surface treatment process or a surface planarization process (e.g., plasma etching, chemical mechanical polishing, or the like) is performed to the inner sidewalls of the encapsulant (320) to flatten the inner sidewall surface of the encapsulant (320) inside the cavities (TH).  Thus, smoother inner sidewall surface of the encapsulant (320) may be provided since the discontinuity in the inner sidewall surface caused by the filler particles (FP) has been suppressed.  In other words, the inner sidewalls of the encapsulant (320) corresponding to the cavities (TH) may be substantially smooth, smoother than the outer surface of the encapsulant upon which the aforementioned surface treatment is not performed, thereby improving the reliability of the subsequently formed conductive connectors ([0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the encapsulant of Matsukawa ‘913 and Cergel ‘247 including a plurality of first fillers adjacent to the sidewall of the cavity and a plurality of second fillers adjacent to the bottommost surface of the encapsulant, and at least some of the second fillers are truncated and exposed at the bottommost surface of the encapsulant; wherein each of the truncated second fillers has a substantially flat truncated surface, and the truncated surfaces of the truncated second fillers are substantially aligned with the bottommost surface of the encapsulant and spaced apart from the sidewall of the cavity; and wherein the truncated second fillers are not exposed at the sidewall of the cavity as taught by Hwang ‘689 to improve the reliability of subsequently formed conductive connectors.

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Matsukawa ‘913, Cergel ‘247, and Hwang ‘689 as applied to claim 50 above, and further in view of Choi et al. (US Patent Application Publication 2020/0043821, hereinafter Choi ‘821).
With respect to claim 52, Matsukawa ‘913, Cergel ‘247, and Hwang ‘689 teach the device as described in claim 50 above with the exception of the additional limitation wherein there is no filler exposed at the sidewall of the cavity.
However, Choi ‘821 teaches (FIG. 5) a process for forming a solder connecting element (580) surrounding by an encapsulant (160) that does not involve grinding, cutting, laser drilling, or the like so that said solder connecting element has a substantially smooth surface and ensures that said solder connecting element is devoid of filler material from said encapsulant  ([0025]).  This process not involving grinding, cutting, laser drilling, or the like would result in no filler exposed at the sidewall of the cavity.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor package structure of Matsukawa ‘913, Cergel ‘247, and Hwang ‘689 wherein there is no filler exposed at the sidewall of the cavity as taught by Choi ‘821 so that the solder connecting element has a substantially smooth surface and to ensure that said solder connecting element is devoid of filler material from the encapsulant.

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Matsukawa ‘913 as applied to claim 63 above, and further in view of Cheng et al. (US Patent Application Publication 2013/0119549, hereinafter Cheng ‘549).
With respect to claim 64, Matsukawa ‘913 teaches the device as described in claim 63 above, including the additional limitation further comprising: a second connecting element (5 second from the left); and an electronic component (4) electrically connected to the first surface (bottom surface in FIG. 1; top surface in FIG. 2A) of the substrate (2), wherein the second connecting element is located between the connecting element (leftmost 5) and the electronic component ([0026]).
Thus, Matsukawa ‘913 is shown to teach all the features of the claim with the exception of a gap between the second connecting element and the electronic component is less than a gap between the connecting element and the second connecting element.
However, Cheng ‘549 teaches (FIG. 5) a gap between a second connecting element (44 second from the left) and the electronic component (20) is less than a gap between the connecting element (leftmost 44) and the second connecting element to provide interconnections between said electronic component and other elements of the package ([0020-0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor package structure of Matsukawa ‘913 wherein a gap between the second connecting element and the electronic component is less than a gap between the connecting element and the second connecting element as taught by Cheng ‘549 to provide interconnections between said electronic component and other elements of the package.
Further, the specification contains no disclosure of either the critical nature of the claimed relative spacing among the second connecting element, the electronic component, and the connecting element or any unexpected results arising therefrom.  Where patentability is said to be based upon a particular chosen distance or upon another variable recited in the claim, Applicant must show that the chosen variable is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Response to Arguments
Applicant’s cancellation of claims 29, 34, and 35 are sufficient to overcome the objections to the drawings and the specification, and the 35 U.S.C. 112(a)&(b) rejections of claims 29, 30, 34, and 35 made in the non-final rejection filed 28 March 2022.  The prior objections to the drawings and the specification, and the 35 U.S.C. 112(a)&(b) rejections of claims 29, 30, 34, and 35, have been withdrawn.
Applicant’s cancellation of claims 1, 42, and 47 are sufficient to overcome the objections to claims 1, 42, and 47 made in the non-final rejection filed 28 March 2022.  The objections to claims 1, 42, and 47 have been withdrawn.
Applicant’s arguments with respect to new claim(s) 48 and 63 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yew et al. (US Patent Application Publication 2015/0041987) teaches a package structure having a specified arrangement among a pad, an insulation layer, an encapsulant, and a connecting element.
Yu (US Patent Application Publication 2014/0353821); and Hsu (US Patent Application Publication 2013/0068514) teach processes for forming solder interconnects in encapsulants that don’t require grinding, cutting, or laser drilling.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        


/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826